Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION




Response to Election


1.	This action is in response to the provisional election filed August 10, 2022.
(Group I) Claims 1-18 was provisionally elected rendering (Group II) Claims 19-21 withdrawn to a non-elected invention.


RESPONSE TO REQUEST FOR RECONSIDERATION

2.	Applicant's election with traverse of method of making an optical recording medium (Group II) is acknowledged.  The traversal is on the ground(s) that ‘if the search and examination of an entire application can be made without serious burden, the examiner must examine it on the merits, even though it includes claims distinct or independent inventions.’ M.P.E.P. 803. Additionally, ‘not only must the art be searched within which the invention is claimed, but also all analogous arts’ M.P.E.P. 904.01(c). The search of the 2 classes and subclasses would entail the requisite serious burden as the search for method of making is not the same as the article search. Additionally, the steps used in the method claims would not be expected to appear in the class/subclass of the product claims. Every protected graphics assembly is not made using the same method steps. 
The requirement is deemed proper and is therefore made FINAL.


Information Disclosure Statement


3.	The references disclosed within the information disclosure statement (IDS) submitted on February 15, 2021, May 19, 2021, August 24, 2021, September 4, 2021, October 28, 2021, February 22, 2022, and March 18, 2022.

Claim Interpretation

4. 	The examiner notes that applicant’s claim 1 recites “A protected graphics assembly consisting of” but then indicates “at least one graphics layer” and “at least one polymer layer”. The claim does not limit the number of polymer layers or where they may be located beyond the polymer layer having a gloss value of greater than 90 and that the overall.




Claim Objection

5. 	Claims 3-6 recites in the last line that the protected graphics assembly has a thickness of about 150 microns or less, about 100 microns or less, about 50 microns or less, about 30 microns or less, respectively. This range cannot include values less than about 150 microns, about 100 microns, about 50 microns, about 30 microns or less
because the assembly comprises at least one graphics layer having a maximum of about 8 microns and another polymer layer. When making a layer, it has a thickness. Thus it is not possible to have the “about 150 microns or less, about 100 microns or less, about 50 microns or less, about 30 microns or less” range to be equivalent to zero. Thus, the lower end of the range recited must have a thickness greater than zero. 


Claim Rejections – 35 USC 112

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



7.	Claims 1-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	In claim 1, the phrase, “essentially free of vinyl” is indefinite.  It is unclear if the polymer layer is free of vinyl or not.
	In claim 9, the phrase, “wherein the graphics layer has a thickness of about 5 microns to about 8 microns” is indefinite.  The protected graphics assembly of claim 1 cannot be less than about 5 microns.   It is not clear whether the claimed narrower ranges (those ranges following “are less than about 5 microns”) are limitations that are part of the claim which renders the claim indefinite. Description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth in another independent claim or in a dependent claim. If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim. See MPEP § 2173.05(c and d). The specification lacks guidance and direction in this regard. See claim 
objection above.
 Similar rationale applies to claim 11.
	Claims 2-8, 10, 12-18 are rejected as being dependent upon instant claim 1.

Double Patenting

8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-13, 16, 20-23 of U.S. Patent No. 10,981,371. 
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,981,371, encompasses all the limitations of the instantly claimed invention.
All of the remaining instant claims recite similar subject matter as claims 2-8, 10-13, 16, 20-23  of U.S. Patent No. 10,981,371.

Claim Rejections – 35 USC § 103(a)



10.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

11.	Claims 1-7, 9-14, 16 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Conforti et al. (U.S. 5,620,819). 
	Conforti discloses a protected image (column 1, lines 9-10) comprising a polymer layer (column 8, lines 30-42), a graphics art tape (layer, column 10, lines 19-29) and adhesive layers (column 10, lines 30-37). Conforti does not appear to disclose vinyl in the polymer layer. Conforti discloses the polymer layer comprises polyurethane (column 6, line 55 through column 7, line 17.  Conforti does not appear to explicitly teach the gloss value of the polymer layer, however substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the protected graphics article is carried out using material (polyurethane layer) and process conditions (adhered) which are substantially identical to those disclosed by applicants. Therefore the protected graphics article discussed above would be expected to meet the claimed gloss value, as in claims 1-2, 10, 14, 16.
	Concerning claims 3-6, 9, 11-12, although Conforti does not disclose the thickness, as claimed, thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04. 
	Concerning claim 7, Conforti discloses the graphic can be ink (column 3, lines 1-7).
	Concerning claim 13, Conforti discloses a pressure sensitive adhesive (column 10, line 15).
	Concerning claim 18, Conforti discloses a protected image (column 1, lines 9-10) comprising a polymer layer (column 8, lines 30-42), a graphics art tape (layer, column 10, lines 19-29) and adhesive layers (column 10, lines 30-37). Conforti does not appear to disclose vinyl in the polymer layer. Conforti discloses the polymer layer comprises polyurethane (column 6, line 55 through column 7, line 17.  Conforti does not appear to explicitly teach the gloss value of the polymer layer, however substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the protected graphics article is carried out using material (polyurethane layer) and process conditions (adhered) which are substantially identical to those disclosed by applicants. Therefore the protected graphics article discussed above would be expected to meet the claimed gloss value.
In the above mentioned claim, the instant invention includes the preamble language of, “A race car”. Although the instant preamble has been considered, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). ln the instant case, the preamble merely recites the intended use of a structure, and the body of the claim is able to stand alone.

Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781